Exhibit 10.2

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), dated as of February 5, 2013, is by
and among Cache, Inc., a Florida corporation (the “Corporation”), MFP Partners,
L.P., a Delaware limited partnership (“MFP”) and Mill Road Capital, L.P., a
Delaware limited partnership (“Mill Road”).  Each of MFP and Mill Road are
referred to individually as a “Stockholder” and collectively as the
“Stockholders.”

 

W I T N E S S E T H

 

WHEREAS, as of the date hereof, the Corporation is herewith entering into an
Investment Agreement with each of the Stockholders and Jay Margolis (the
“Investment Agreement”) pursuant to which the Corporation shall commence a
rights offering (the “Rights Offering”) whereby the Corporation will distribute
to each record holder of shares of common stock, par value $0.01 per share (the
“Common Shares”), of the Corporation transferrable rights to subscribe for and
purchase Common Shares at a price (the “Exercise Price”) of $1.65 per Common
Share such that, if the Rights are exercised in full, the Corporation will issue
an aggregate of 4,848,484 Common Shares (the “Offered Shares”) and will receive
aggregate gross proceeds of $8,000,000 (the “Aggregate Offering Amount”); and

 

WHEREAS, at the Closing of the Rights Offering, each of the Stockholders has
agreed to purchase a number of Common Shares equal to its pro rata portion of
the Offered Shares offered in the Rights Offering and the Stockholders and Jay
Margolis each have agreed to provide certain backstop commitments whereby they
will each agree to purchase, at the Exercise Price, severally and not jointly, a
specified portion (as specified in the Investment Agreement) of any and all of
the Offered Shares that are not purchased in the Rights Offering, less the
aggregate number of Pro Rata Shares (as defined in the Investment Agreement), in
each case, on the terms and subject to the conditions set forth in the
Investment Agreement (the “Backstop Commitment”);

 

WHEREAS, after giving effect to the Rights Offering and the other transactions
contemplated by the Investment Agreement, each of the Stockholders will be the
record and “beneficial owner” of, and entitled to dispose of (or to direct the
disposition of) and to vote (or to direct the voting of), at least the number of
Common Shares set forth opposite such Stockholder’s name on Appendix A of this
Agreement (such Common Shares, together with all other voting securities of the
Corporation and all other Common Shares acquired by such Stockholder after the
date hereof and during the term of this Agreement (including, without
limitation, pursuant to the Investment Agreement), being collectively referred
to herein as such Stockholder’s “Subject Shares”); and

 

WHEREAS, in connection with their ownership of Subject Shares of the
Corporation, the Stockholders desire to enter into this Agreement in order to
evidence their agreement to certain matters relating to the governance of the
Corporation, all in accordance with the terms and conditions set forth herein;
and

 

--------------------------------------------------------------------------------


 

WHEREAS, on the date hereof, the Chairman of the Board of Directors of the
Corporation (the “Board”) has resigned from his position as Chief Executive
Officer, director and Chairman of the Board; and

 

WHEREAS, on the date hereof, the remaining members of the Board have filled the
vacancy created by such resignation by electing Jay Margolis to serve as a
director on the Board, and have appointed him to be the Chief Executive Officer
and Chairman of the Board, such election and appointment effective immediately
following effectiveness of the foregoing resignation; and

 

WHEREAS, on the day prior to the date of the special meeting of the
Corporation’s shareholders to consider and vote upon the issuance of the Offered
Shares and the other Common Shares to be issued pursuant to the Investment
Agreement (the “Shareholder Special Meeting”), or such later date as may be
determined by each of MFP and Mill Road with respect to its nominee, it is
contemplated and expected that two additional directors will resign from the
Board and the Board will fill the resulting vacancies by electing Michael Price
and one individual designated by Mill Road (in consultation with MFP) to serve
as a director on the Board; and

 

WHEREAS, each member of the Nominating and Governance Committee of the Board has
delivered herewith an irrevocable resignation with respect to such director’s
service on the Nominating and Governance Committee (but for the avoidance doubt,
not as a director of the Corporation), effective immediately upon the approval
of the Corporation’s shareholders of the issuance of the Offered Shares and the
other Common Shares to be issued pursuant to the Investment Agreement; and

 

WHEREAS, the Corporation desires to enter into this Agreement in order to retain
and attract the most capable individuals with beneficial skills and experience
to serve as directors on the Board; and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

ARTICLE I

 

Covenants of the Stockholders and the Corporation

 

Section 1.01                                       Composition of Board of
Directors of the Corporation.  On the day prior to the date of the Shareholder
Special Meeting, it is contemplated and expected that two additional directors
will be requested by the Corporation to resign from the Board in order to give
effect to the intent of this Agreement and, subject to Section 1.06, the Board
shall fill the vacancies created thereby by electing Michael F. Price and one
individual designated by Mill Road (in consultation with MFP) to serve as
directors of the Corporation; provided, however, that each of MFP and Mill Road
may elect, in its sole discretion, to defer such election of its respective
designee to such later date as may be specified in writing by it to the
Corporation (in which case the resignation of the

 

2

--------------------------------------------------------------------------------


 

current director whose vacancy will be filled by such appointment shall also be
deferred).  Upon such election of each of Michael F. Price and the designee of
Mill Road, the Board shall take all action necessary or appropriate to affirm
and adopt resolutions exempting, for purposes of Section 16 of the Securities
Exchange Act of 1934, as amended, the acquisition of Common Shares in the Rights
Offering, the acquisition of any and all other Common Shares pursuant to the
Investment Agreement and any other transactions contemplated thereby by such
directors and their affiliates.  Subject to Section 3.02, at the 2013 annual
meeting of stockholders of the Corporation, or at any adjournment, postponement,
or continuation of any such meeting or at any special meeting held in lieu of
such annual meeting (collectively, the “Meeting”), each Stockholder shall vote
(or cause to be voted) all of the Subject Shares then held beneficially or of
record by such Stockholder in favor of the election or re-election to the Board
of the following persons: two directors designated by MFP (one of whom shall be
designated by MFP in consultation with Mill Road and neither of whom shall be an
individual who served as a director of the Corporation prior to the date hereof)
and one director designated by Mill Road.  Any such vote shall be cast in
accordance with such procedures relating thereto so as to ensure that it is duly
counted for purposes of determining that a quorum is present and for purposes of
recording the results of such vote.  The remaining directors of the Board shall
be nominated by the Nominating and Governance Committee of the Board in
accordance with the bylaws of the Corporation, applicable law (including and the
Sarbanes-Oxley Act of 2002) and the Nasdaq Marketplace Rules and all other
rules and regulations of The Nasdaq Global Select Market (“Nasdaq”) or any other
applicable securities exchange on which the Common Shares are then listed, as
such rules and regulations may be amended from time to time (the “Stock Exchange
Rules”).  Each individual nominated and elected as a director at the Meeting
shall serve until the expiration of his term or his earlier resignation, removal
in accordance with Articles of Incorporation, as amended, the By-Laws,
applicable law, the terms hereof, death or disability.  Each Stockholder agrees
not to enter into any agreement or commitment with any Person the effect of
which would be inconsistent with or violative of the provisions and agreements
contained in this Section 1.01.  As used in this Agreement, “Person” (but not
“person”) shall mean any individual, firm, corporation, partnership, limited
liability company, trust or other entity, and shall include any successor (by
merger or otherwise) of such entity.

 

Section 1.02                                       Nomination and Inclusion in
Proxy Statements.  The Corporation, the Board and the Nominating and Governance
Committee of the Board shall nominate and include the persons designated by each
of MFP and Mill Road pursuant to this Agreement, in each case, subject to
Sections 1.06 and 3.02 of this Agreement, in the slate of directors proposed,
recommended and nominated for election at the Meeting by the Corporation, the
Board and the Nominating and Governance Committee of the Board and will
recommend and use all commercially reasonable efforts to cause the election of
such persons so nominated.  Subject to Sections 1.06 and 3.02, the Corporation
shall take all action necessary or appropriate to cause the individuals
designated to serve as directors pursuant to Section 1.01 to be included in a
timely manner in any proxy statement or other applicable announcement to the
Corporation’s stockholders with respect to the Meeting, it being understood that
the Corporation shall not mail any proxy statement or make any announcement or
other communication to

 

3

--------------------------------------------------------------------------------


 

stockholders in connection with the election of directors of the Corporation at
the Meeting which does not contain a recommendation of the Board (including the
Nominating and Governance Committee or any other applicable committee thereof)
for election of such individuals to the Board.  The Corporation agrees to use
all commercially reasonable efforts in connection with the Meeting to
(i) solicit proxies for such nominees for director from all holders of Common
Shares (or other voting securities of the Corporation) entitled to vote thereon
and (ii) cause the election of such nominees to the Board.

 

Section 1.03                                       Number of Directors.  During
the term of this Agreement, the Corporation and each Stockholder agrees that the
Board shall consist of exactly five members, and each Stockholder agrees not to
vote, or cause to be voted, any Subject Shares held beneficially or of record by
such Stockholder, in favor of any amendment to the Corporation’s Articles of
Incorporation, as amended, or By-Laws that would amend the number of directors
on the Board or take any other action that would otherwise result in there being
more or less than five directors on the Board.

 

Section 1.04                                       Removal of Directors.  During
the term of this Agreement, any member of the Board may be removed from the
Board in the manner allowed by law and the Corporation’s Articles of
Incorporation, as amended, and By-Laws; provided, however, that each Stockholder
agrees that during the term of this Agreement, it will not, as a stockholder,
vote for the removal of any director who had been designated by another
Stockholder pursuant to Section 1.01 without the prior written consent of the
Stockholder that had designated such director.  Notwithstanding the foregoing,
during the term of this Agreement, upon the written request of any Stockholder,
the other Stockholder shall vote all Subject Shares then held beneficially or of
record by it for the removal of the individual designated by the requesting
Stockholder, as and to the extent requested by such requesting Stockholder.

 

Section 1.05                                       Vacancy of Directors.  During
the term of this Agreement, if a director is removed or resigns from office,
dies, or vacates his office as a result of disability or any other reason, to
the maximum extent permitted by applicable law, the Corporation’s Articles of
Incorporation, as amended, or By-Laws, and subject to compliance with Stock
Exchange Rules, the Stockholder that had designated such director shall have the
sole right to designate a successor director, and, subject to Section 1.06, the
Board shall fill the vacancy with such individual so designated.

 

Section 1.06                                       Obligations as Director or
Officer; Obligations of the Corporation.  Nothing in this Agreement shall be
deemed to limit or restrict any director or officer of the Corporation from
acting in his capacity as such director or officer or from exercising his or her
fiduciary duties and responsibilities in accordance with applicable law, it
being agreed and understood that this Agreement shall apply to each Stockholder
solely in its capacity as a stockholder of the Corporation and shall not apply
to the actions, judgments, or decisions of any individual designated by such
Stockholder to be a director of the Corporation.  Furthermore, notwithstanding
any other provision of this Agreement, nothing contained herein shall require
the Corporation to take any action in violation of its Articles of
Incorporation, By-laws, applicable law (including the

 

4

--------------------------------------------------------------------------------


 

Sarbanes-Oxley Act of 2002) or, the Stock Exchange Rules.  The provisions of
this Section 1.6 shall be applicable to the other provisions of this Agreement,
irrespective of whether this Section 1.06 is specifically referenced in any
other provision of this Agreement.

 

Section 1.07                                       Board Committees.  Each
member of the Nominating and Governance Committee of the Board has delivered
herewith an irrevocable resignation with respect to such director’s service on
the Nominating and Governance Committee (but, for the avoidance doubt, not as a
director of the Corporation), effective immediately upon the approval of the
Corporation’s shareholders of the issuance of the Offered Shares and the other
Common Shares to be issued pursuant to the Investment Agreement.  Subject to
Section 1.06, effective immediately upon the earliest date on which either of
Michael F. Price or a designee of Mill Road is elected as a director pursuant to
Section 1.01, (i) the Board shall take all action necessary or appropriate to
cause each committee of the Board to be comprised of not less than two
directors, (ii) to the extent permitted by applicable law and the Stock Exchange
Rules, each such committee shall include one director designated by MFP and one
director designated by Mill Road immediately upon each such designee’s election
as a director, and (iii) to the extent that the director designated by MFP or
Mill Road is not permitted under the Stock Exchange Rules or applicable laws to
serve in the foregoing roles, or if such individual chooses not to serve on a
particular committee of the Board, then the Corporation and the Board shall take
all necessary action to permit at least one director designated by each of MFP
and Mill Road to attend each meeting of such committee as a non-voting observer,
in each case to the extent permitted by such laws and Stock Exchange Rules, and
such observer shall be provided with such notice of the meeting and information
regarding the meeting as is provided to members of such committee.

 

Section 1.08                                       Observers.  From the date
hereof through the consummation of the Rights Offering and the other
transactions contemplated by the Investment Agreement, subject to Section 1.06,
the Corporation and the Board shall take all necessary action to permit at least
one individual designated by each of MFP and Mill Road to attend each meeting of
the Board and any committee of the Board as a non-voting observer, in each case
to the extent permitted by applicable law and Stock Exchange Rules, and such
observer shall be provided with such notice of the meeting and information
regarding the meeting as is provided to members of the Board or such committee.

 

Section 1.09                                       Indemnification Agreement. 
Prior to the appointment or election of Michael Price and any other individual
designated by MFP or Mill Road to the Board pursuant to this Agreement, the
Corporation shall take all action necessary to authorize, execute and deliver an
Indemnification Agreement, in the form attached as Exhibit A hereto, with each
such individual appointed or elected to serve as a director of the Corporation.

 

5

--------------------------------------------------------------------------------


 

ARTICLE II

 

Representations and Warranties

 

Section 2.01                                       Each Stockholder hereby
represents and warrants to the other Stockholder and the Corporation as follows:

 

(a)                                 Due Authorization.  Such Stockholder has the
requisite capacity to enter into this Agreement and to perform its obligations
hereunder.  This Agreement has been duly authorized, executed and delivered by
such Stockholder and constitutes a valid and binding obligation of such
Stockholder enforceable against such Stockholder in accordance with its terms
subject to (i) bankruptcy, insolvency, moratorium and other similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally, and
(ii) general principles of equity (regardless of whether considered in a
proceeding at law or in equity).

 

(b)                                 No Conflicts.  (i) No authorization,
consent, licensing or approval of, or any filing, notification, registration or
recording with, any domestic or foreign government or political subdivision
thereof, whether on a Federal, state or local level and whether executive,
legislative or judicial in nature, including any agency, authority, board,
bureau, commission, court, department or other instrumentality thereof (a
“Governmental Authority”) or any other Person is required for the execution and
delivery of this Agreement by such Stockholder or the performance by such
Stockholder of its obligations hereunder (other than the filing of a Schedule
13D with the SEC) and (ii) neither the execution and delivery of this Agreement
by such Stockholder nor the performance by such Stockholder of its obligations
hereunder shall (A) result in, or give rise to, a violation or breach of or a
default under (with or without notice or lapse of time, or both) any of the
terms of such Stockholder’s organizational documents or any other material
contract, understanding, agreement or other instrument or obligation to which
such Stockholder is a party or by which such Stockholder or any of its Subject
Shares is bound, (B) violate any order, writ, injunction, decree, judgment,
statute, rule or regulation applicable to such Stockholder or its Subject
Shares, or (C) violate any law, rule or regulation applicable to such
Stockholder or its Subject Shares.

 

(c)                                  Subject Shares.  As of the date hereof,
such Stockholder is the record and beneficial owner of its Subject Shares and
has the sole power to vote (or cause to be voted) and dispose of such Subject
Shares (except as disclosed in any Schedule 13D or 13G filed by such Stockholder
with the SEC prior to the date hereof).  Such Stockholder has good and valid
title to its Subject Shares, free and clear of any and all restrictions of any
nature or kind whatsoever, other than those created by this Agreement and by
applicable law.

 

Section 2.02                                       The Corporation hereby
represents and warrants to each Stockholder as follows:

 

(a)                                 Due Authorization.  The Corporation has the
requisite corporate power and authority to enter into this Agreement and to
perform its obligations

 

6

--------------------------------------------------------------------------------


 

hereunder.  The Corporation is duly organized and validly existing under the
laws of the State of Florida.  This Agreement has been duly authorized, executed
and delivered by the Corporation and constitutes a valid and binding obligation
of the Corporation enforceable against the Corporation in accordance with its
terms subject to (i) bankruptcy, insolvency, moratorium and other similar laws
now or hereafter in effect relating to or affecting creditors’ rights generally,
and (ii) general principles of equity (regardless of whether considered in a
proceeding at law or in equity).

 

(b)                                 No Conflicts.  (i) No authorization,
consent, licensing or approval of, or any filing, notification, registration or
recording with, any Governmental Authority or any other Person is required for
the execution and delivery of this Agreement by the Corporation or the
performance by the Corporation of its obligations hereunder (other than the
filing of a Form 8-K and a copy of this Agreement with the SEC) and (ii) neither
the execution and delivery of this Agreement by the Corporation nor the
performance by the Corporation of its obligations hereunder shall (A) result in,
or give rise to, a violation or breach of or a default under (with or without
notice or lapse of time, or both) any of the terms of the Corporation’s
organizational documents or any other material contract, understanding,
agreement or other instrument or obligation to which the Corporation is a party
or by which the Corporation is bound, (B) violate any order, writ, injunction,
decree, judgment, statute, rule or regulation applicable to the Corporation, or
(C) violate any law, rule or regulation applicable to the Common Shares.

 

ARTICLE III

 

Miscellaneous

 

Section 3.01                                       No Transfer Restrictions. 
Each Stockholder acknowledges and agrees that no restrictions of any kind on the
transfer, sale, conveyance, exchange, assignment or disposition, whether
directly or indirectly, through one or more transactions (a “Transfer”) shall be
imposed on any Subject Shares by virtue of this Agreement and that each
Stockholder may freely Transfer any or all of its Subject Shares to any Person
to the extent permitted by applicable law and not prohibited by any other
agreement to which such Stockholder or such Subject Shares are subject.  If any
Stockholder Transfers any or all of its Subject Shares, such Subject Shares will
be automatically Transferred free and clear of this Agreement and any and all
rights or obligations set forth herein, provided that if any Stockholder
Transfers less than all of its Subject Shares, such Stockholder shall remain a
party to, and subject to, this Agreement with respect to the remaining Subject
Shares held by such Stockholder.

 

Section 3.02                                       Term.  This Agreement shall
automatically terminate immediately after the Meeting or may be earlier
terminated by the written agreement of each of the Stockholders (with written
notice promptly delivered by each of the Stockholders to the Corporation of any
such earlier termination on the date thereof).  No party hereto shall be
relieved from any liability for intentional breach of this Agreement by reason
of any such termination.  In the event that any Stockholder Transfers all or a
portion of its Subject Shares such that it shall hold (i) less than 300,000
Subject Shares at

 

7

--------------------------------------------------------------------------------


 

any time prior to the consummation of the Rights Offering and the other
transactions contemplated by the Investment Agreement, or (ii) less than 750,000
Subject Shares following the consummation of the Rights Offering and the other
transactions contemplated by the Investment Agreement, then this Agreement shall
automatically terminate with respect to such Stockholder and such Stockholder
shall thereafter cease to have any rights hereunder.  Notwithstanding the
foregoing, this Section 3.02 and Section 3.07, Section 3.08 and Section 3.09 of
this Agreement shall survive the termination of this Agreement.

 

Section 3.03                                       Specific Performance.  Each
party hereto acknowledges that money damages would be both incalculable and an
insufficient remedy for any breach of this Agreement by such party and that any
such breach would cause the other parties hereto irreparable harm.  Accordingly,
each party hereto also agrees that, in the event of any breach or threatened
breach of the provisions of this Agreement by such party, the other parties
hereto shall be entitled to equitable relief without the requirement of posting
a bond or other security, including in the form of injunctions and orders for
specific performance.

 

Section 3.04                                       Headings.  The headings in
this Agreement are for convenience of reference only and shall not control or
affect the meaning or construction of any provisions hereof.

 

Section 3.05                                       Entire Agreement.  This
Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of the subject matter contained herein, and there are no
restrictions, promises, representations, warranties, covenants, conditions or
undertakings with respect to the subject matter hereof, other than those
expressly set forth or referred to herein.  This Agreement supersedes all prior
agreements and understandings between the parties hereto with respect to the
subject matter hereof.

 

Section 3.06                                       Notices.  All notices and
other communications required or permitted to be given hereunder shall be in
writing and shall be (i) delivered by hand or by electronic or facsimile
transmission, (ii) delivered by a nationally recognized commercial overnight
delivery service, or (iii) mailed postage prepaid by first-class mail to any
Stockholder (and any other Person designated by such Stockholder) at the address
set forth below such Stockholder’s name on Appendix A of this Agreement and to
the Corporation at the following address:

 

If to the Corporation, to:

Cache, Inc.

 

1440 Broadway

 

New York, New York 10018

 

Attention: Chief Executive Officer

 

Fax: (212) 944-2842

 

8

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention: Michael R. Littenberg

Fax: (212) 593-5955

Email:  michael.littenberg@srz.com

 

Such notices shall be effective:  (i) in the case of hand deliveries and
electronic and facsimile transmissions, when received; (ii) in the case of an
overnight delivery service, on the next business day after being placed in the
possession of such delivery service, with delivery charges prepaid; and (iii) in
the case of mail, seven (7) days after deposit in the postal system, first-class
mail, postage prepaid.  Any party may change its address and facsimile number by
written notice to the other parties given in accordance with this Section 3.06.

 

Section 3.07                                       Applicable Law.  The
substantive laws of the State of New York shall govern the interpretation,
validity and performance of the terms of this Agreement, regardless of the law
that might be applied under applicable principles of conflicts of laws; provided
however that, to the extent that the internal affairs doctrine applicable to
Florida corporations requires the application of the Florida Business
Corporation Act then, the Florida Business Corporation Act shall apply only to
the extent so required.

 

Section 3.08                                       Jurisdiction; Venue.  The
parties to this Agreement each irrevocably and unconditionally (i) agree that
any suit, action, or legal proceeding arising out of or relating to this
Agreement shall be brought in any New York federal court sitting in the Borough
of Manhattan of The City of New York or, if such federal court lacks
jurisdiction, in any New York state court sitting in the Borough of Manhattan of
The City of New York; (ii) consents to the jurisdiction of each such court in
any such suit, action, or proceeding; (iii) waives any objection which such
party may have to the laying of venue of any such suit, action, or proceeding in
any of such courts; and (iv) agrees that service of any court papers may be
effected on such party by mail, by notice as provided in this Agreement, or in
such other manner as may be provided under applicable laws or court rules in
such courts.

 

Section 3.09                                       Waiver of Jury Trial.   EACH
PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY

 

9

--------------------------------------------------------------------------------


 

WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER,
(B) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (C) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH
PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 3.09.

 

Section 3.10                                       Severability.  The
invalidity, illegality, or unenforceability of one or more of the provisions of
this Agreement in any jurisdiction shall not affect the validity, legality, or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of this Agreement, including, without
limitation, any such provision in any other jurisdiction, it being intended that
all rights and obligations of the parties hereunder shall be enforceable to the
fullest extent permitted by law.

 

Section 3.11                                       Successors; Assigns; No
Third-Party Beneficiaries.  Neither this Agreement nor any of the rights,
benefits or obligations hereunder may be assigned by any of the parties hereto
(whether by operation of law or otherwise except to affiliates) without the
prior written consent of all of the other parties.  Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their respective successors and
assignees.  Nothing in this Agreement, express or implied, is intended to or
shall confer upon any Person (other than the Stockholders and their respective
successors and assignees to the extent contemplated by this Section 3.11) any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement, and no Person (other than as so specified) shall be
deemed a third party beneficiary under or by reason of this Agreement.

 

Section 3.12                                       Amendments.  This Agreement
may not be amended, modified, or supplemented unless such modification is in
writing and is signed by the Corporation and each of the Stockholders party
hereto.

 

Section 3.13                                       Waiver.  Any waiver (express
or implied) of any default or breach of this Agreement shall not constitute a
waiver of any other or subsequent default or breach.

 

Section 3.14                                       Counterparts.  This Agreement
may be executed in two or more counterparts (including by facsimile), each of
which shall be deemed an original but all of which shall constitute one and the
same Agreement.

 

Section 3.15                                       Further Assurances.  In
connection with this Agreement and the transactions contemplated hereby, each of
the parties hereto shall execute and deliver any additional documents and
instruments and perform any additional acts that the Stockholders determine to
be necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.

 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned hereby agree to be bound by the terms and
provisions of this Voting Agreement as of the date first above written.

 

 

 

CACHE, INC.

 

 

 

 

 

 

 

By:

/s/ Margaret Feeney

 

Name: Margaret Feeney

 

Title: EVP and CFO

 

 

 

 

MFP PARTNERS, L.P.

 

By:

 

MFP Investors LLC,

 

 

 

its General Partner

 

 

 

 

By:

/s/ Timothy Ladin

 

Name: Timothy Ladin

 

Title: General Counsel

 

 

 

 

MILL ROAD CAPITAL, L.P.

 

By:

 

Mill Road Capital GP LLC,

 

 

 

its General Partner

 

 

 

 

By:

/s/ Charles Goldman

 

Name: Charles Goldman

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

Appendix A

 

CACHE, INC.

 

Stockholder

 

Common Shares

 

 

 

 

 

MFP Partners, L.P.

 c/o MFPInvestors LLC

667 Madison Avenue, 25th Floor

New York, NY 10065

 

3,027,951

 

 

 

 

 

with a copy which shall not constitute notice to:

 

 

 

 

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

One Rodney Square

Wilmington, DE 19801

Attn: Allison Land

Email: Allison.Land@skadden.com

 

 

 

 

 

 

 

Mill Road Capital, L.P.

382 Greenwich Avenue

Suite One

Greenwich, CT 06830

 

2,536,893

 

 

 

 

 

with a copy which shall not constitute notice to:

 

 

 

 

 

 

 

Foley Hoag LLP

155 Seaport Blvd.

Boston, MA 02210

Attn: Peter M. Rosenblum

Email: PMR@foleyhoag.com

 

 

 

 

12

--------------------------------------------------------------------------------


 

FORM OF INDEMNIFICATION AGREEMENT

 

AGREEMENT, dated as of                       , 2013, by and between Cache, Inc.,
a Florida corporation (the “Company”), and [                      ] (the
“Indemnitee”).

 

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

 

WHEREAS, the Indemnitee is a director and/or officer of the Company;

 

WHEREAS, the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
companies in today’s environment;

 

WHEREAS, the Company’s Restated Articles of Incorporation (“Articles of
Incorporation”) and Amended and Restated By-Laws (“By-Laws”) require the Company
to indemnify and advance expenses to its directors and officers to the extent
provided therein, and the Indemnitee serves as a director and/or officer of the
Company, in part, in reliance on such provisions in the Company’s Articles of
Incorporation and By-Laws;

 

WHEREAS, the Company has determined that its inability to retain and attract as
directors and officers the most capable persons would be detrimental to the
interests of the Company, and that Company therefore should seek to assure such
persons that indemnification and insurance coverage will be available in the
future; and

 

WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in order to enhance the Indemnitee’s continued
service to the Company in an effective manner and the Indemnitee’s reliance on
the Company’s Articles of Incorporation and By-Laws, and in part to provide the
Indemnitee with specific contractual assurance that the protection promised by
the Company’s Articles of Incorporation and By-Laws will be available to the
Indemnitee (regardless of, among other things, any amendment to or revocation of
the applicable provisions of the Company’s Articles of Incorporation and By-Laws
or any change in the composition of the governing bodies of the Company or any
acquisition transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of and the advancing of expenses to
the Indemnitee to the fullest extent (whether partial or complete) permitted by
law and as set forth in this Agreement, and, to the extent insurance is
maintained, for the continued coverage of the Indemnitee under the directors’
and officers’ liability insurance policy of the Company.

 

NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Company directly or, on its behalf or at its request, as
an officer, director, manager, member, partner, tax matters partner, fiduciary
or trustee of, or in any other capacity with, another Person (as defined below)
or any employee benefit plan, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Certain Definitions.  In addition to
terms defined elsewhere herein, the following terms have the following meanings
when used in this Agreement:

 

(a)                                 Agreement:  shall mean this Indemnification
Agreement, as amended from time to time hereafter.

 

(b)                                 Board of Directors:  shall mean the Board of
Directors of the Company.

 

(c)                                  Claim:  means any threatened, asserted,
pending or completed civil, criminal, administrative, investigative or other
action, suit or proceeding of any kind whatsoever, including any arbitration or
other alternative dispute resolution mechanism, or any appeal of any kind
thereof, or any inquiry or investigation, whether instituted by the Company, any
governmental agency or any other party, that the Indemnitee in good faith
believes might lead to the institution of any such action, suit or proceeding,
whether civil, criminal, administrative, investigative or other, including any
arbitration or other alternative dispute resolution mechanism.

 

(d)                                 Indemnifiable Expenses:  means (i) all
expenses and liabilities, including judgments, fines, penalties, interest,
amounts paid in settlement with the approval of the Company, and counsel fees
and disbursements (including, without limitation, experts’ fees, court costs,
retainers, transcript fees, duplicating, printing and binding costs, as well as
telecommunications, postage and courier charges) paid or incurred in connection
with investigating, defending, being a witness in or participating in (including
on appeal), or preparing to investigate, defend, be a witness in or participate
in, any Claim by reason of the fact that Indemnitee is or was or has agreed to
serve as a director, officer, employee or agent of the Company, or while serving
as a director or officer of the Company, is or was serving or has agreed to
serve on behalf of or at the request of the Company as a director, officer,
employee or agent (which, for purposes hereof, shall include a trustee,
fiduciary, partner or manager or similar capacity) of another corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise, or by reason of any action alleged to have been taken
or omitted in any such capacity, whether occurring before, on or after the date
of this Agreement (any such event, an “Indemnifiable Event”), (ii) any liability
pursuant to a loan guaranty or otherwise, for any indebtedness of the Company or
any subsidiary of the Company, including, without limitation, any indebtedness
which the Company or any subsidiary of the Company has assumed or taken subject
to, and (iii) any liabilities which an Indemnitee incurs as a result of acting
on behalf of the Company (whether as a fiduciary or otherwise) in connection
with

 

2

--------------------------------------------------------------------------------


 

the operation, administration or maintenance of an employee benefit plan or any
related trust or funding mechanism (whether such liabilities are in the form of
excise taxes assessed by the United States Internal Revenue Service, penalties
assessed by the Department of Labor, restitutions to such a plan or trust or
other funding mechanism or to a participant or beneficiary of such plan, trust
or other funding mechanism, or otherwise).

 

(e)                                  Indemnitee-Related Entities:  means any
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise (other than the Company or any other
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise Indemnitee has agreed, on behalf of
the Company or at the Company’s request, to serve as a director, officer,
employee or agent and which service is covered by the indemnity described in
this Agreement) from whom an Indemnitee may be entitled to indemnification or
advancement of expenses with respect to which, in whole or in part, the Company
may also have an indemnification or advancement obligation (other than as a
result of obligations under an insurance policy).

 

(f)                                   Jointly Indemnifiable Claim:  means any
Claim for which the Indemnitee shall be entitled to indemnification from both an
Indemnitee-Related Entity and the Company pursuant to applicable law, any
indemnification agreement or the articles of incorporation, by-laws, partnership
agreement, operating agreement, certificate of formation, certificate of limited
partnership or comparable organizational documents of the Company and an
Indemnitee-Related Entity.

 

(g)                                  Person:  means any individual, corporation,
firm, partnership, joint venture, limited liability company, estate, trust,
business association, organization, governmental entity or other entity.

 

2.                                      Basic Indemnification Arrangement;
Advancement of Expenses.

 

(a)                                 In the event that the Indemnitee was, is or
becomes subject to, a party to or witness or other participant in, or is
threatened to be made subject to, a party to or witness or other participant in,
a Claim by reason of (or arising in part out of) an Indemnifiable Event, the
Company shall indemnify the Indemnitee, or cause such Indemnitee to be
indemnified, to the fullest extent permitted by Florida law in effect on the
date hereof and as amended from time to time; provided, however, that no change
in Florida law shall have the effect of reducing the benefits available to the
Indemnitee hereunder based on Florida law as in effect on the date hereof or as
such benefits may improve as a result of amendments after the date hereof. The
rights of the Indemnitee provided in this Section 2 shall include, without
limitation, the rights set forth in the other

 

3

--------------------------------------------------------------------------------


 

sections of this Agreement. Payments of Indemnifiable Expenses shall be made as
soon as practicable but in any event no later than twenty (20) days after
written demand is presented to the Company, against any and all Indemnifiable
Expenses.

 

(b)                                 If so requested by the Indemnitee, the
Company shall advance, or cause to be advanced (within two business days of such
request), any and all Indemnifiable Expenses incurred by the Indemnitee (an
“Expense Advance”).  The Company shall, in accordance with such request (but
without duplication), either (i) pay, or cause to be paid, such Indemnifiable
Expenses on behalf of the Indemnitee, or (ii) reimburse, or cause the
reimbursement of, the Indemnitee for such Indemnifiable Expenses.  The
Indemnitee’s right to an Expense Advance is absolute and shall not be subject to
any condition that the Board of Directors shall not have determined that the
Indemnitee is not entitled to be indemnified under applicable law.  However, the
obligation of the Company to make an Expense Advance pursuant to this
Section 2(b) shall be subject to the condition that, if, when and to the extent
that a final judicial determination is made (as to which all rights of appeal
therefrom have been exhausted or lapsed) that the Indemnitee is not entitled to
be so indemnified under applicable law, the Company shall be entitled to be
reimbursed by the Indemnitee (who hereby agrees to reimburse the Company) for
all such amounts theretofore paid (it being understood and agreed that the
foregoing agreement by the Indemnitee shall be deemed to satisfy any requirement
that the Indemnitee provide the Company with an undertaking to repay any Expense
Advance if it is ultimately determined that the Indemnitee is not entitled to
indemnification under applicable law).  The Indemnitee’s undertaking to repay
such Expense Advances shall be unsecured and interest-free.

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, the Indemnitee shall not be entitled to indemnification or
advancement of Indemnifiable Expenses pursuant to this Agreement in connection
with any Claim initiated by the Indemnitee unless (i) the Company has joined in
or the Board of Directors of the Company has authorized or consented to the
initiation of such Claim or (ii) the Claim is one to enforce the Indemnitee’s
rights under this Agreement (including an action pursued by the Indemnitee to
secure a determination that the Indemnitee should be indemnified under
applicable law).

 

(d)                                 The indemnification obligations of the
Company under Section 2(a) shall be subject to the condition that the Board of
Directors shall not have determined (by majority vote of directors who are not
parties to the applicable Claim) that the indemnification of the Indemnitee is
not proper in the circumstances because the Indemnitee is not entitled to be
indemnified under applicable law.  If the Board of Directors determines that the
Indemnitee is not entitled to be indemnified in whole or in part under
applicable law, the Indemnitee shall have the right to commence litigation in
any court in the States of New York or Florida having subject matter
jurisdiction thereof and in which venue is proper, seeking an initial
determination by the court or challenging any such determination by the Board of
Directors or any aspect thereof, including the legal or factual bases therefor,
and the Company hereby consents to service of process and to appear in any such
proceeding.  If the Indemnitee commences legal proceedings in a court of
competent jurisdiction to secure a determination that the Indemnitee should be

 

4

--------------------------------------------------------------------------------


 

indemnified under applicable law, any determination made by the Board of
Directors that the Indemnitee is not entitled to be indemnified under applicable
law shall not be binding, the Indemnitee shall continue to be entitled to
receive Expense Advances, and the Indemnitee shall not be required to reimburse
the Company for any Expense Advance, until a final judicial determination is
made (as to which all rights of appeal therefrom have been exhausted or lapsed)
that the Indemnitee is not entitled to be so indemnified under applicable law. 
Any determination by the Board of Directors otherwise shall be conclusive and
binding on the Company and the Indemnitee.

 

(e)                                  To the extent that the Indemnitee has been
successful on the merits or otherwise in defense of any or all Claims relating
in whole or in part to an Indemnifiable Event or in defense of any issue or
matter therein, including dismissal without prejudice, the Indemnitee shall be
indemnified against all Indemnifiable Expenses actually and reasonably incurred
in connection therewith, notwithstanding an earlier determination by the Board
of Directors that the Indemnitee is not entitled to indemnification under
applicable law.

 

3.                                      Indemnification for Additional
Expenses.  The Company shall indemnify, or cause the indemnification of, the
Indemnitee against any and all Indemnifiable Expenses and, if requested by the
Indemnitee, shall advance such Indemnifiable Expenses to the Indemnitee subject
to and in accordance with Section 2(b) and (d), which are incurred by the
Indemnitee in connection with any action brought by the Indemnitee, the Company
or any other Person with respect to the Indemnitee’s right to:
(i) indemnification or an Expense Advance by the Company under this Agreement or
any provision of the Company’s Articles of Incorporation and/or By-Laws and/or
(ii) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless of whether the Indemnitee ultimately is
determined to be entitled to such indemnification, Expense Advance or insurance
recovery, as the case may be; provided that the Indemnitee shall be required to
reimburse such Indemnifiable Expenses in the event that a final judicial
determination is made (as to which all rights of appeal therefrom have been
exhausted or lapsed) that such action brought by the Indemnitee, or the defense
by the Indemnitee of an action brought by the Company or any other Person, as
applicable,  was frivolous or in bad faith.

 

4.                                      Partial Indemnity, Etc.  If the
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Company for some or a portion of the Indemnifiable Expenses in respect of
a Claim but not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify the Indemnitee for the portion thereof to which the
Indemnitee is entitled.

 

5.                                      Burden of Proof.  In connection with any
determination by the Board of Directors, any court or otherwise as to whether
the Indemnitee is entitled to be indemnified hereunder, the Board of Directors
or court shall presume that the Indemnitee has satisfied the applicable standard
of conduct and is entitled to indemnification, and the burden of proof shall be
on the Company or its representative to establish, by clear and convincing
evidence, that the Indemnitee is not so entitled.

 

5

--------------------------------------------------------------------------------


 

6.                                      Reliance as Safe Harbor.  The Indemnitee
shall be entitled to indemnification for any action or omission to act
undertaken (a) in good faith reliance upon the records of the Company, including
its financial statements, or upon information, opinions, reports or statements
furnished to the Indemnitee by the officers or employees of the Company or any
of its subsidiaries in the course of their duties, or by committees of the Board
of Directors, or by any other Person as to matters the Indemnitee reasonably
believes are within such other Person’s professional or expert competence, or
(b) on behalf of the Company in furtherance of the interests of the Company in
good faith in reliance upon, and in accordance with, the advice of legal counsel
or accountants, provided such legal counsel or accountants were selected with
reasonable care by or on behalf of the Company.  In addition, the knowledge
and/or actions, or failures to act, of any director, officer, agent or employee
of the Company shall not be imputed to the Indemnitee for purposes of
determining the right to indemnity hereunder.

 

7.                                      No Other Presumptions.  For purposes of
this Agreement, the termination of any claim, action, suit or proceeding, by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
create a presumption that the Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.  In addition, neither the
failure of the Board of Directors to have made a determination as to whether the
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Board of Directors that the
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by the Indemnitee to secure a
judicial determination that the Indemnitee should be indemnified under
applicable law shall be a defense to the Indemnitee’s claim or create a
presumption that the Indemnitee has not met any particular standard of conduct
or did not have any particular belief.

 

8.                                      Nonexclusivity, Etc.  The rights of the
Indemnitee hereunder shall be in addition to any other rights the Indemnitee may
have under the Company’s Articles of Incorporation and By-Laws, the laws of the
State of Florida, or otherwise.  To the extent that a change in Florida law or
the interpretation thereof (whether by statute or judicial decision) permits
greater indemnification by agreement than would be afforded currently under the
Company’s Articles of Incorporation and By-Laws, it is the intent of the parties
hereto that the Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.  To the extent that there is a conflict or
inconsistency between the terms of this Agreement and the Company’s Articles of
Incorporation or By-Laws, it is the intent of the parties hereto that the
Indemnitee shall enjoy the greater benefits regardless of whether contained
herein, in the Company’s Articles of Incorporation or By-Laws.  No amendment or
alteration of the Company’s Articles of Incorporation or By-Laws or any other
agreement shall adversely affect the rights provided to Indemnitee under this
Agreement.

 

9.                                      Liability Insurance.  The Company shall
use its reasonable best efforts to purchase and maintain a policy or policies of
insurance with reputable insurance companies with A.M. Best ratings of “A” or
better, providing Indemnitee with coverage

 

6

--------------------------------------------------------------------------------


 

for any liability asserted against, or incurred by, Indemnitee or on
Indemnitee’s behalf by reason of the fact that Indemnitee is or was or has
agreed to serve as a director, officer, employee or agent of the Company, or
while serving as a director or officer of the Company, is or was serving or has
agreed to serve on behalf of or at the request of the Company as a director,
officer, employee or agent (which, for purposes hereof, shall include a trustee,
fiduciary, partner or manager or similar capacity) of another corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise, or arising out of Indemnitee’s status as such, whether
or not the Company would have the power to indemnify Indemnitee against such
liability under the provisions of this Agreement.  Such insurance policies shall
have coverage terms and policy limits at least as favorable to Indemnitee as the
insurance coverage provided to any other director or officer of the Company.  If
the Company has such insurance in effect at the time the Company receives from
Indemnitee any notice of the commencement of an action, suit or proceeding, the
Company shall give prompt notice of the commencement of such action, suit or
proceeding to the insurers in accordance with the procedures set forth in the
policy.  The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policy.

 

10.                               Period of Limitations.  No legal action shall
be brought and no cause of action shall be asserted by or in the right of the
Company against the Indemnitee, the Indemnitee’s spouse, heirs, executors or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, and any claim or cause of action of the
Company shall be extinguished and deemed released unless asserted by the timely
filing of a legal action within such two-year period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action such shorter period shall govern.

 

11.                               Amendments, Etc.  No supplement, modification
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties hereto.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.  In the event the Company or any of its subsidiaries enters into an
indemnification agreement with another director, officer, agent, fiduciary or
manager of the Company or any of its subsidiaries containing a term or terms
more favorable to the indemnitee than the terms contained herein (as determined
by the Indemnitee), the Indemnitee shall be afforded the benefit of such more
favorable term or terms and such more favorable term or terms shall be deemed
incorporated by reference herein as if set forth in full herein.  As promptly as
practicable following the execution by the Company or the relevant subsidiary of
each indemnity agreement with any such other director, officer or manager (i)
the Company shall send a copy of the indemnity agreement to the Indemnitee, and
(ii) if requested by the Indemnitee, the Company shall prepare, execute and
deliver to the Indemnitee an amendment to this Agreement containing such more
favorable term or terms.

 

12.                               Subrogation.  Subject to Section 13, in the
event of payment by the Company under this Agreement, the Company shall be
subrogated to the extent of such

 

7

--------------------------------------------------------------------------------


 

payment to all of the rights of recovery of the Indemnitee with respect to any
insurance policy.  Indemnitee shall execute all papers reasonably required and
shall do everything that may be reasonably necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.  The Company shall pay or
reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.

 

13.                               Jointly Indemnifiable Claims.  Given that
certain Jointly Indemnifiable Claims may arise due to the relationship between
the Indemnitee-Related Entities and the Company and the service of the
Indemnitee as a director and/or officer of the Company at the request of the
Indemnitee-Related Entities, the Company acknowledges and agrees that the
Company shall be fully and primarily responsible for the payment to the
Indemnitee in respect of indemnification and advancement of expenses in
connection with any such Jointly Indemnifiable Claim, pursuant to and in
accordance with the terms of this Agreement, irrespective of any right of
recovery the Indemnitee may have from the Indemnitee-Related Entities.  Under no
circumstance shall the Company be entitled to any right of subrogation or
contribution by the Indemnitee-Related Entities and no right of recovery the
Indemnitee may have from the Indemnitee-Related Entities shall reduce or
otherwise alter the rights of the Indemnitee or the obligations of the Company
hereunder.  In the event that any of the Indemnitee-Related Entities shall make
any payment to the Indemnitee in respect of indemnification or advancement of
expenses with respect to any Jointly Indemnifiable Claim, the Indemnitee-Related
Entity making such payment shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee against the Company, and the
Indemnitee shall execute all papers reasonably required and shall do all things
that may be reasonably necessary to secure such rights, including the execution
of such documents as may be necessary to enable the Indemnitee-Related Entities
effectively to bring suit to enforce such rights.  Each of the
Indemnitee-Related Entities shall be third-party beneficiaries with respect to
this Paragraph 13, entitled to enforce this Paragraph 13 against the Company as
though each such Indemnitee-Related Entity were a party to this Agreement.

 

14.                               No Duplication of Payments.  Subject to
Paragraph 13 hereof, the Company shall not be liable under this Agreement to
make any payment in connection with any Claim made against the Indemnitee to the
extent the Indemnitee has otherwise actually received payment (under any
insurance policy, any provision of the Company’s Articles of Incorporation and
By-Laws, or otherwise) of the amounts otherwise indemnifiable hereunder.

 

15.                               Defense of Claims.  The Company shall be
entitled to participate in the defense of any Claim relating to an Indemnifiable
Event or to assume the defense thereof, with counsel reasonably satisfactory to
the Indemnitee; provided that if the Indemnitee believes, after consultation
with counsel selected by the Indemnitee, that (i) the use of counsel chosen by
the Company to represent the Indemnitee would present such counsel with an
actual or potential conflict of interest, (ii) the named parties in any such
Claim (including any impleaded parties) include the Company or any subsidiary of
the Company and the Indemnitee and the Indemnitee concludes that there may be
one or more legal defenses available to him that are different from or in
addition to those

 

8

--------------------------------------------------------------------------------


 

available to the Company or any subsidiary of the Company or (iii) any such
representation by such counsel would be precluded under the applicable standards
of professional conduct then prevailing, then the Indemnitee shall be entitled
to retain separate counsel (but not more than one law firm plus, if applicable,
local counsel in respect of any particular Claim) at the Company’s expense.  The
Company shall not be liable to the Indemnitee under this Agreement for any
amounts paid in settlement of any Claim relating to an Indemnifiable Event
effected without the Company’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.  The Company shall not, without
the prior written consent of the Indemnitee, effect any settlement of any Claim
relating to an Indemnifiable Event which the Indemnitee is or could have been a
party unless such settlement solely involves the payment of money and includes a
complete and unconditional release of the Indemnitee from all liability on all
claims that are the subject matter of such Claim.  Neither the Company nor the
Indemnitee shall unreasonably withhold its or his consent to any proposed
settlement; provided that the Indemnitee may withhold consent to any settlement
that does not provide a complete and unconditional release of the Indemnitee. 
To the fullest extent permitted by Florida law, the Company’s assumption of the
defense of a Claim pursuant to this Section 15  will constitute an irrevocable
acknowledgement by the Company that any Indemnifiable Expenses incurred by or
for the account of Indemnitee incurred in connection therewith are indemnifiable
by the Company under Section 2 of this Agreement.

 

16.                               Binding Effect, Etc.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company), assigns,
spouses, heirs, executors and personal and legal representatives.  The Company
shall require and cause any successor(s) (whether directly or indirectly,
whether in one or a series of transactions, and whether by purchase, merger,
consolidation, or otherwise) to all or a significant portion of the business
and/or assets of the Company and/or its subsidiaries (on a consolidated basis),
by written agreement in form and substance satisfactory to the Indemnitee and
his or her counsel, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place; provided that no such assumption
shall relieve the Company from its obligations hereunder and any obligations
shall thereafter be joint and several.  This Agreement shall continue in effect
regardless of whether the Indemnitee continues to serve as a director or officer
of the Company and/or on behalf of or at the request of the Company as a
director, officer, employee or agent (which, for purposes hereof, shall include
a trustee, fiduciary, partner or manager or similar capacity) of another
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise.  Neither this Agreement nor any
duties or responsibilities pursuant hereto may be assigned by the Company to any
other person or entity without the prior written consent of the Indemnitee.

 

17.                               Security.  To the extent requested by the
Indemnitee, the Company shall at any time and from time to time provide security
to the Indemnitee for the obligations of

 

9

--------------------------------------------------------------------------------


 

the Company hereunder through an irrevocable bank line of credit, funded trust
or other collateral or by other means.  Any such security, once provided to the
Indemnitee, may not be revoked or released without the prior written consent of
such Indemnitee.

 

18.                               Severability.  If any provision or provisions
of this Agreement shall be held to be invalid, illegal or unenforceable for any
reason whatsoever, (a) the validity, legality and enforceability of the
remaining provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby
and (b) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, all portions of any paragraph of this Agreement
containing any such provision held to be invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal or unenforceable and to give effect to the terms
of this Agreement.

 

19.                               Specific Performance, Etc.  The parties
recognize that if any provision of this Agreement is violated by the parties
hereto, the Indemnitee may be without an adequate remedy at law.  Accordingly,
in the event of any such violation, the Indemnitee shall be entitled, if the
Indemnitee so elects, to institute proceedings, either in law or at equity, to
obtain damages, to enforce specific performance, to enjoin such violation, or to
obtain any relief or any combination of the foregoing as the Indemnitee may
elect to pursue.

 

20.                               Notices.  All notices, requests, consents and
other communications hereunder to any party shall be deemed to be sufficient if
contained in a written document delivered in person or sent by telecopy,
nationally recognized overnight courier or personal delivery, addressed to such
party at the address set forth below or such other address as may hereafter be
designated on the signature pages of this Agreement or in writing by such party
to the other parties:

 

(a)                                 If to the Company, to:

 

with a copy (which shall not constitute notice) to:

 

(b)                                 If to the Indemnitee, to the address set
forth on Annex A hereto.

 

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the telecopy numbers specified above (or at such other
address or telecopy number for a party as shall be specified by like notice). 
Any notice delivered by any party hereto to any other party hereto shall also be
delivered to each other party hereto simultaneously with delivery to the first
party receiving such notice.

 

10

--------------------------------------------------------------------------------


 

21.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same agreement. 
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

 

22.                               Headings.  The headings of the sections and
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction or
interpretation thereof.

 

23.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Florida applicable to contracts made and to be performed in such state
without giving effect to the principles of conflicts of laws.

 

[SIGNATURE PAGE FOLLOWS]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

Cache, Inc.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[Indemnitee]

 

--------------------------------------------------------------------------------


 

Annex A

 

Name and Business Address.



                                                         
                                                         
                                                         
                                                         
Attn:                                                 
Tel:                                                     
Fax:                                                  

 

--------------------------------------------------------------------------------